Exhibit 10.1

On December 5, 2005, following recommendations made by the consultant to the
Executive Compensation Committee, the Board of Directors approved the 2006
compensation for non-employee directors under the stockholder approved 2005
Non-Employee Directors’ Stock Plan as follows:

         
All directors
  $ 150,000  
Audit Committee Chair
    25,000  
Audit Committee Members
    10,000  
Chair of Other Committees
    15,000  

Fifty percent of this compensation is paid in deferred stock units which are
paid out in Company stock after the director leaves the Board. Directors may
also choose to receive all or part of the remaining fifty percent in deferred
stock units.

The Board also approved a transition from a calendar year compensation cycle to
a Board service year (May to April) to simplify administration beginning
May 2007.

